Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	Figure 1 of the drawings is objected to. According to Figure 1 of original disclosure, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed. 
Figure 7 of the drawings is objected to for the same reason. According to Figure 7 of original disclosure, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320, the photo sensor 200, TFT 20, and OLED 400. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure 

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim 4 recites the limitations “wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30°, and wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°”, and claim 7 recites the limitations “wherein the diffusing structure further comprises a light shielding layer. an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate. and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate”. 

    PNG
    media_image1.png
    397
    1407
    media_image1.png
    Greyscale

According to Figs. 1 and 7 of the drawings and the specification, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed. Furthermore, applicant -30° to about 30° and the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°. Since the point light source 310, the light shielding layer 320, and the photo sensor 200 are arranged in sequence, light emitted from the central region of the point light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200, and only light emitted within the emission angle from -50° to about -40° and from about 40° to about 50° may reach user finger. However, certain areas such as portions A and B of the user finger do not receive any light emitted from the point light source 310 and appears as dark spots in the fingerprint image. As a result, it is not possible to obtain a complete fingerprint. Therefore, claims 3 and 7 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 4-10 are rejected as being dependent upon the rejected base claims.

6.	Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30°, and wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50°”, and claim 7 recites the limitations “wherein the diffusing structure further comprises a light shielding layer. an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate. and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate”.

    PNG
    media_image1.png
    397
    1407
    media_image1.png
    Greyscale

According to Figs. 1 and 7 of the drawings and the specification, light emitted from the light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200. Therefore, no light emitted from the light source 310 reaches the user finger, and it is impossible to detect a fingerprint as claimed. Furthermore, applicant discloses that the central region of the point light source 310 has an emission angle within a range between about -30° to about 30° and the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the -50° to about -40° or a range of about 40° to about 50°. Since the point light source 310, the light shielding layer 320, and the photo sensor 200 are arranged in sequence, the light emitted from the central region of the point light source 310 is fully shielded or blocked by the light shielding structure 320 and the photo sensor 200, and only the light emitted within the emission angle from -50° to about -40° and from about 40° to about 50° may reach user finger. However, certain areas such as portions A and B of the finger do not receive any light emitted from the point light source 310 and appears as dark spots in the fingerprint image. As a result, it is not possible to obtain a complete fingerprint. Therefore, the claimed subject matters in claims 3 and 7 are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 4-10 are rejected as being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being as anticipated by or, in the alternative, under 35 U.S.C. 103(a)  as obvious over Hsu (US 10014341 B1) and Shyu (US 20170336049 A1).
Regarding claim 1, Hsu (e.g., Fig. 1) discloses a fingerprint identification sensor (fingerprint identification sensor 1). comprising: a substrate (substrate): at least a photosensitive element (optical imaging sensor 11) above the substrate (substrate); and at least a light source assembly, the light source assembly comprising a point light source (light source 121 or 122) and a diffusing structure (diffusing structure 13).

Hsu does not expressly disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light diffuser is a structure that spreads or diffuses the light from a light source to all the directions from its central axis, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. As one example, Hsu (e.g., Fig. 3A) discloses a diffusing structure (diffusing structure 252a) is configured to spread a incident light, as a result, intensity of light from a center region of the point light source is reduced. Therefore, it would be obvious to one skilled (diffusing structure 13) is configured to reduce intensity of light received by the photosensitive element (optical imaging sensor 11) from a center region of the point light source (light source 121 or 122). The examiner further cites Shyu as a reference. Shyu (e.g., Figs. 1-8) discloses a point light source (LED point light source 12; [0018] and [0020]) and a diffusing structure (diffusing structure including a diffuser 16) is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Fig. 8 shows the light intensity is reduced from a center region of the point light source 12  after the light is passed through the diffusing structure). Therefore, the combination of Hsu and Shyu further teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shyu to light diffuser of Hsu. The combination/motivation would be to provide a diffusing structure to uniformly expand a light illumination for an optical fingerprint sensing.

10.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being as anticipated by or, in the alternative, under 35 U.S.C. 103(a)  as obvious over Hsu (US 10014341 B1) and Momose (US 20040263966 A1).
Regarding claim 1, Hsu (e.g., Fig. 1) discloses a fingerprint identification sensor (fingerprint identification sensor 1). comprising: a substrate (substrate): at least a photosensitive element (optical imaging sensor 11) above the substrate (substrate); (light source 121 or 122) and a diffusing structure (diffusing structure 13).

Hsu does not expressly disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light diffuser is a structure that spreads or diffuses the light from a light source to all the directions from its central axis, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. As one example, Hsu (e.g., Fig. 3A) discloses a diffusing structure (diffusing structure 252a) is configured to spread a incident light, as a result, intensity of light from a center region of the point light source is reduced. Therefore, it would be obvious to one skilled in the field of optics that Hsu teaches wherein the diffusing structure (diffusing structure 13) is configured to reduce intensity of light received by the photosensitive element (optical imaging sensor 11) from a center region of the point light source (light source 121 or 122). The examiner further cites Momose as a reference. Momose (e.g., Figs. 1-17) discloses a light diffusing structure (diffusing structures 1 shown in Figs. 1-10) is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Figs. 14-17 show the light intensity is reduced from a center region of the point light source 102 as shown in Fig. 11 after the light is passed through the diffusing structure 1). Therefore, the combination of Hsu and Mpmose further teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point 

Regarding claim 2, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 1, wherein the diffusing structure is configured to scatter or shield the light from the center region of the point light source (In optics, a light diffuser is a structure that spreads or diffuses the light from a light source to all the directions from its central axis, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. As an example, Hsu’s Fig. 3A shows the diffusing structure 252a configured to scatter the light from the center region of the point light source. As another example, Momose’s Figs. 14-15 show the diffusing structure 1 as shown in Figs. 1-10 configured to scatter or shield the light from the center region of the point light source). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to light diffuser of Hsu for the same reason above.

11.	Claim 3 and 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Hsu (US 10014341 B1) in view of Momose (US 20040263966 A1).
Regarding claim 3, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 1, Momose (e.g., Figs. 1-17) discloses wherein the diffusing (e.g., Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3) or a concave lens (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits, in addition Momose discloses the light diffuse comprising a concave lens 2 as shown in Figs. 1-4). Therefore, the combination of Hsu and Mpmose further teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to light diffuser of Hsu. The combination/motivation would be to provide a diffusing structure to uniformly expand a light illumination for an optical fingerprint sensing.

Regarding claim 11, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 3, Hsu (e.g., Fig. 1) discloses an orthographic projection of the point light source (light source 121 or 122) on the substrate is within an orthographic projection of the diffusing structure (diffusing structure 13) on the substrate, and Momose (e.g., Figs. 1-17) discloses wherein the diffusing structure comprises the concave lens (e.g., Figs. 1-4; concave lens 2). Therefore, the combination of Hsu and Momose discloses an orthographic projection of the point light source (light source 121 or 122) on the substrate is within an orthographic projection of the concave lens (e.g., concave lens 2) on the substrate. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to 

Regarding claim 12, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 11, Hsu (e.g., Fig. 1) discloses wherein an orthographic projection of the photosensitive element (optical imaging sensor 11) on the substrate does not overlap the orthogonal projection of the point light source on the substrate (light source 121 or 122).

Regarding claim 13, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 12, Hsu (e.g., Fig. 1) discloses wherein the photosensitive element (optical imaging sensor 11) is at an interval between point light sources (light source 121 or 122).

12.	Claims 4-6 are rejected under 35 U.S.C. 103 as unpatentable over Hsu (US 10014341 B1) in view of Momose (US 2004 0263966 A1) and further in view of Cook (US 20150029718A1).
Regarding claim 4, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 2, both Hsu and Momose disclose a point light source (Hsu’s light source 121 or 122; Momose’s light source 102). In optics, a point light source  emits light in all direction including an emission angle from -30° to 30°. Hsu and Momose disclose do not expressly disclose wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light (e.g., Figs. 3-7 and 9) discloses a point light source 110, wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30° ([0020]; LED is a point light source, it is well known in the art that a LED has an emission angle including a range from -30° to about 30°, e.g., refer to Shyu (US 20170336049 A1; Figs. 1-8 and [0018], [0020], LED point light source), and a light diffusing structure (diffusing structures including diffuser 200 as shown Figs. 3, 6-7, and 9), wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50° ([0026]-[0027]; the diffusing structures including diffuser 200 have a diffusion angle from 20°-60° and therefore are capable of scattering or diffusing the light emitted from the light source to have an emission angle in a range including -50° to -40° and 40° to 50°). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cook to light diffuser of Hsu in view of Momose. The combination/motivation would be to provide a diffusing structure to uniformly spread a light illumination for an optical fingerprint sensing.

Regarding claim 5, Hsu in view of Momose and further in view of Cook discloses the fingerprint identification sensor according to claim 4, Hsu (e.g., Fig. 1) discloses wherein the diffusing structure (diffusing structure 13) disposed on a side (top side) of (optical imaging sensor 11) facing the point light source (light source 121 or 122). Momose (e.g., Figs. 1-10) and Cook (Figs. 3, 6-7, and 9) further disclose wherein the diffusing structure comprises a light shielding structure to scatter or shield the light from the center region of the point light source (e.g., Momose’s Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3; Cook’s Figs. 3, 6-7, and 9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose and Cook to light diffuser of Hsu for the same reason above.

Regarding claim 6, Hsu in view of Momose and further in view of Cook discloses the fingerprint identification sensor according to claim 4, Hsu (e.g., Fig. 1) discloses wherein an orthographic projection of the diffusing structure (diffusing structure 13) on the substrate (substrate) covers at least an orthographic projection of the center region of the point light source (light source 121 or 122) on the substrate (substrate). 

13.	Claims 7-10 are rejected under 35 U.S.C. 103 as unpatentable over Hsu (US 10014341 B1) in view of Momose (US 2004 0263966 A1) and Cook (US 20150029718A1) and further in view of Wu (US 20100208954 A1).
Regarding claim 7, Hsu in view of Momose and further in view of Cook discloses the fingerprint identification sensor according to claim 6, Hsu (e.g., Fig. 1) discloses wherein an orthographic projection of the diffusing structure (diffusing structure 13) on the substrate at least partially overlaps the orthographic projection of the central region of the point light source (light source 121 or 122) on the substrate. Momose (e.g., Figs. 1-10) and Cook (Figs. 3, 6-7, and 9) further disclose wherein the diffusing structure comprises a light shielding layer to scatter or shield the light from the center region of the point light source (e.g., Momose’s Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3; Cook’s Figs. 3, 6-7, and 9). Therefore, the combination of Hsu, Momose, and Cook discloses wherein the diffusing structure further comprises a light shielding layer, an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate. Hsu, Momose, and Cook do not disclose wherein the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate. However, Wu (e.g., Fig. 1) discloses a fingerprint identification sensor similar to that disclosed by Hsu (e.g., Fig. 1). Wu (e.g., Figs. 2-8) further discloses wherein the orthographic projection of the diffusing structure (diffusing structure 43) coincides with an orthographic projection of the photosensitive element (photo sensor 5) on the substrate. Since Momose (e.g., Figs. 1-10) and Cook (Figs. 3, 6-7, and 9) further disclose wherein the diffusing structure comprises a light shielding layer (e.g., Momose’s Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3; Cook’s Figs. 3, 6-7, and 9). Therefore, the combination of Hsu, Momose, and Cook discloses wherein the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu to the fingerprint sensor of Hsu in view of Momose and Cook. The combination/motivation would 

Regarding claim 8, Hsu in view of Momose and Cook and further in view of  Wu discloses the fingerprint identification sensor according to claim 7, Momose (e.g., Figs. 1-10) discloses wherein the light shielding layer is on a side of the light shielding structure (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a laminated structure of two opaque diffusing layers with convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer) facing the point light source (point light source 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Hsu in view of Cook and Wu. The combination/motivation would be to provide an alternative design choice of a diffusing structure to uniformly spread a light illumination for an optical fingerprint sensing.

Regarding claim 9, Hsu in view of Momose and Cook and further in view of  Wu discloses the fingerprint identification sensor according to claim 8, Momose (e.g., Figs. 1-10) discloses wherein a surface of the light shielding layer facing the point light source is a convex surface (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a laminated structure of two opaque diffusing layers with convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer), and the convex  (point light source 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Hsu in view of Cook and Wu for the same reason above.

Regarding claim 10, Hsu in view of Momose and Cook and further in view of  Wu discloses the fingerprint identification sensor according to claim 9, Momose (e.g., Figs. 1-10) discloses wherein the light shielding layer and the light shielding structure constitute a unitary structure and are made of a same material (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a unitary structure constituted by two opaque diffusing layers of same material and same convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Hsu in view of Cook and Wu for the same reason above.

14.	Claims 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Hsu (US 10014341 B1) in view of Momose (US 2004 0263966 A1) and further in view of Minami (US 20140022426 A1).
Regarding claim 14, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 11, Hsu discloses an optical image sensor, but does not disclose wherein the photosensitive element of the image sensor is a photodiode. (Figs. 1, 3, 9-11, 15, and 17) discloses an optical image sensor (optical image sensor 1), wherein the photosensitive element of the image sensor is a photodiode (Figs. 1, 3, 9-11, 15, and 17; photodiode 21). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Minami to the fingerprint sensor of Hsu in view of Momose. The combination/motivation would be to provide an optical image sensor with a fast response for a fingerprint detection.

Regarding claim 15, Hsu in view of Momose and further in view of Minami discloses the fingerprint identification sensor according to claim 14, Minami (e.g., Figs. 9-11) discloses further comprising a data transmission circuit (e.g., Figs. 9-11; sensing circuit) which is electrically connected to the photodiode (photodiode 21). wherein the data transmission circuit comprises a control switch (control switch 22). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Minami to the fingerprint sensor of Hsu in view of Momose for the same reason above.

15.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Hsu (US 10014341 B1) in view of Momose (US 2004 0263966 A1) and further in view of Thompson (US 20170220842 A1).
Regarding claim 16, Hsu in view of Momose discloses the fingerprint identification sensor according to claim 1, but does not disclose a display apparatus, comprising the fingerprint identification sensor according to claim 1. However, Thompson (e.g., Figs. 3-5 and 9) discloses a display apparatus (display device shown in Figs. 3-5 and 9) comprising a fingerprint identification sensor similar to that disclosed by Hsu, wherein the fingerprint identification sensor comprising: at least a photosensitive element (e.g., Fig. 5; optical sensor 504); and at least a light source assembly, the light source assembly comprising a point light source (e.g., Fig. 5; light source 506) and a diffusing structure (diffuser; [0060]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the fingerprint sensor of Hsu in view of Momose to the display device of Thompson. The combination/motivation would be to provide a display device integrated with a fingerprint sensor. 

16.	Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being as anticipated by or, in the alternative, under 35 U.S.C. 103(a)  as obvious over Thompson (US 20170220842 A1) and Shyu (US 20170336049 A1).
Regarding claim 17, Thompson (e.g., Figs. 3-5, 7, and 9) discloses a fingerprint identification method for a display screen (e.g., Figs. 3-5, 7, and 9; display screen), wherein a fingerprint identification sensor (e.g., Fig. 3; fingerprint sensor 305b) is disposed on a substrate of the display screen (e.g., Fig. 3; display substrate 308), the fingerprint identification sensor comprising at least a photosensitive element (e.g., Fig. 5; optical fingerprint sensor 504) and at least a light source assembly, and the light source assembly comprising a point light source (LED light source 506) and a diffusing structure (diffuser; [0060]), the method comprising: during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and ([0059]-[0060], [0062], [0080], [0101]-[0102]; during fingerprint identification period, display is locked and off or in a low-power or sleeping mode, light source 506 is on to emit light for fingerprint sensing, when the fingerprint authentication is successful, light source 506 is off, display is unlocked and on).

Thompson does not expressly disclose wherein the diffusing structure being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light diffuser is a structure that spreads or diffuses the light from a light source to all the directions from its central axis, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. Therefore, it would be obvious to one skilled in the field of optics that Thompson teaches wherein the diffusing structure being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. The examiner further cites Shyu as a reference. Shyu (e.g., Figs. 1-8) discloses a point light source (LED point light source 12; [0018] and [0020]) and a diffusing structure (diffusing structure including a diffuser 16) being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Fig. 8 shows the light intensity is reduced from a center region of the point light source 12  after the light is passed through the diffusing structure). Therefore, the combination of Hsu and Shyu further teaches wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of 

17.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Thompson (US 20170220842 A1) in view of Shyu (US 20170336049 A1) and further in view of Minami (US 20140022426 A1).
Regarding claim 18, Thompson in view of Shyu discloses the fingerprint identification method according to claim 17, but does not disclose the fingerprint identification sensor further comprises a data transmission unit as claimed. However, Minami (e.g., Figs. 1, 3, 9-11, 15, 17, and 31) discloses wherein an optical image sensor comprises a data transmission unit, and the data transmission circuit comprises a control switch (e.g., Figs. 9-11; control switch 22) and an amplification circuit (e.g., Figs. 9-11; amplification circuit 52), and the control switch (e.g., Figs. 9-11; control switch 22) is electrically connected to the photosensitive element (e.g., Figs. 9-11; photo sensor 21) and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) respectively, and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) is connected to a CPU (processor 101) of the display screen; at an initial stage of the sensing period, the control switch is tuned on, the photosensitive element are reset (Figs. 8 and 9; reset period, switch 22 is on, photo sensor 21 is reset); and at a final stage of the sensing period, the control switch is turned on, the signals generated by the photosensitive element are read as sensing signals through the amplification circuit (Figs. 8 and 11; read-out period, switch 22 is on, detection signal from photo sensor 21 is read out through amplification circuit 52). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Minami to the fingerprint sensor of Thompson in view of Momose for detection and transmission of fingerprint identification sensing signals. The combination/motivation would be to provide an optical sensor with a fast response for a fingerprint detection.

18.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Thompson (US 20170220842 A1) in view of Shyu (US 20170336049 A1) and Minami (US 20140022426 A1) and further in view of Raynor (US 2011014102 0A1).
Regarding claim 19, Thompson in view of Shyu and further in view of Minami discloses the fingerprint identification method according to claim 18, but does not disclose where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds. However, Raynor (e.g., Figs. 1-2) discloses an optical sensing method similar to that disclosed by Minami, where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds ([0025] and [0030]; initial reset time 10-50us, signal read-out time 50-100us). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Raynor to the fingerprint sensor of Thompson in view of Momose and Minami. The combination/motivation would be to provide a signal detection and processing circuit of a fingerprint sensor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691